After oral argument and a careful examination of the record upon petition for rehearing, the court is satisfied that the judgment of the court below was properly reversed by the commission on account of improper remarks of counsel for plaintiff in his argument to the jury. We are unable, however, to concur in that part of the opinion which holds that it was error for the trial court to refuse to give the following instruction requested by counsel for defendant:
"You are instructed that if you believe and find from the evidence that plaintiff was not assisting in the loading of the corpse upon defendant's train, and was not interested in the manner of loading same, she would not be entitled to recover for the injuries complained of here, and your verdict should be for the defendant."
As this part of the opinion would be likely to mislead the trial court upon the new trial which must be had, we deem it necessary to state briefly the applicable principles of law.
The commission properly holds: That a person who goes upon the platform of a railway station to accompany friends and acquaintances to a train upon which they are about to depart as passengers, and to attend in some proper way the shipment of a deceased person, a relative of the passenger and an old friend of the plaintiff, whom the passenger is taking to another state for burial, is upon such premises by implied invitation of the railway company. Undoubtedly the uncontradicted evidence shows that the plaintiff belonged to this class of persons. As an invitee the company owed the plaintiff the duty of using ordinary care to keep in a reasonably safe condition all portions of its platform to which she would naturally or ordinarily be likely to go. 3 Thompson on Negligence, sec. 2691; A., T.  S. F. R. Co. v. Cogswell, 23 Okla. 181,99 P. 923, 20 L. R. A. (N. S.. S.) 837; Banderob v. Wisconsin Central R. Co. v. Evans, 52 Neb. 50, 71 N.W. 1062.
Passengers, invitees, or others bearing similar relations to railway companies are not required to place themselves in straight Jackets upon their arrival at stations, in which they must remain while awaiting the arrival of their train, or the departure or arrival of their friends. Such persons are entitled to reasonable freedom of action upon the platforms provided by the company for their accommodation and convenience, and the company is under obligation to keep in a safe condition all portions of its platform to which such persons do or would naturally resort. Whether the place where the plaintiff was injured was a place where she would naturally or ordinarily be likely to go is a question of fact for the jury. Banderob v. Wisconsin Central R. Co., supra. This phase of the case was sufficiently covered by the following instruction, which was given to the jury by the request of counsel for defendant:
"You are instructed that the defendant is required to maintain in a reasonably safe condition only such portions of its platform or premises on or upon which passengers, or those upon the premises for the purpose of meeting or taking leave of passengers, may be expected to go; and, if you believe and find from the evidence in this case that the truck in question was so placed as not to endanger the safety of persons boarding or leaving its trains at the places provided for that purpose, or of persons accompanying or meeting such passengers at such places, the defendant would not be liable to one upon such premises who, for motives of curiosity or otherwise, leaves a safe place provided for such passenger, and sustains injury on account of having gone to a place not provided for the accommodation of passengers, and at which such passengers or their attendants are not reasonably to be expected."
With these modifications, the opinion prepared by the commission is approved, and the petition for rehearing denied.
All the Justices concur.